     Case: 1:17-cv-04840 Document #: 44 Filed: 03/28/19 Page 1 of 1 PageID #:260

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Universal Beauty Products, Inc
                                     Plaintiff,
v.                                                    Case No.: 1:17−cv−04840
                                                      Honorable Charles R. Norgle Sr.
Maxim Beauty Products, Inc
                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 28, 2019:


       MINUTE entry before the Honorable Charles R. Norgle: The status hearing set for
March 29, 2019 is stricken. The motion to enforce settlement agreement remains under
advisement. Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
